Citation Nr: 0844882	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for corneal damage with 
painful scar of the right eye.

6.  Entitlement to service connection for basal cell 
carcinoma on the tip of the nose with painful scar on the 
forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In October 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of service connection for right and left knee 
disabilities, sinusitis, and basal cell carcinoma of the tip 
of the nose with painful scar on the forehead are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current tinnitus resulted from disease or 
injury in service.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from corneal damage with painful 
scar of the right eye. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for entitlement to service connection for 
corneal damage with painful scar of the right eye have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A post-service August 2004 VA examination noted that the 
veteran had bilateral tinnitus.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
tinnitus.  

Service medical records are silent for any complaints or 
findings of tinnitus.  However, service medical records do 
show that the veteran was diagnosed as having bilateral 
hearing loss inservice and his hearing loss worsened during 
his military career.  

Following service, the veteran was afforded a VA examination 
in August 2004.  The veteran reported that during his first 
seven years of service, he was assigned aboard ships as a 
navigator and shipboard operator.  The veteran stated that he 
was exposed to high levels of noise from turbine engines, 
weapon fire, and various deck equipment.  The veteran worked 
following service as a marine mechanic for seven years and 
was a quality engineer for boats at the time of the 
examination.  The veteran also enjoyed motor boating as a 
hobby.  The veteran stated that he noticed the tinnitus a 
couple years before retiring from service.  The examiner 
opined that the veteran's tinnitus was not at least as likely 
as not related to military service since the veteran retired 
9 years ago from service, there was no documentation, and the 
veteran had been working in noisy environments.  

During the October 2008 hearing, the veteran stated that 
early in his military career he was a deck seaman, which 
involved various deck operations of painting, chipping, and 
using machinery to work on the outside of the hull.  His 
primary military occupation was a quartermaster, which was a 
ship driver.  He stated that he was exposed to noise during 
service such as deck equipment, a large gun, high endurance 
cutters, small deck guns, deck machinery, deck small boats, 
and things of that nature.  He also fired small arms, .50-
caliber machineguns, and 5-inch .38-calibers.  He was not 
given hearing protection during service.  The veteran noticed 
later in his military career hearing tones when in quiet 
environments.  The veteran stated that he did not seek 
treatment for tinnitus as he did not know what it was.  The 
veteran also stated that the noise exposure he experienced 
after service was not nearly as loud as that during service.  

The Board finds that the evidence of record supports the 
veteran's contention that his bilateral tinnitus is causally 
related to noise exposure experienced in service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  

Although the VA examiner gave a definitive opinion that the 
veteran's tinnitus was not related to service, that opinion 
was based on the findings that there was no documentation for 
9 years since separation and the veteran had been working in 
noisy environments.  The Board finds that the basis for the 
examiner's opinion is not clearly supported by the record.  
The evidence shows that the veteran was exposed to noise 
severe enough to cause hearing loss in service.  Although the 
veteran did have noise exposure following service, he 
testified that it was not as severe as the noise in service.  
The Board finds that there is adequate evidence of noise 
exposure during service severe enough to cause tinnitus.  In 
addition, tinnitus is a condition where, under case law, lay 
observation has been found to be competent as to the presence 
of the disability; that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Although there was no documentation of tinnitus in service, 
the veteran is competent to observe that he first experienced 
tinnitus during service and it continued thereafter.  
Therefore, the examiner's opinion is not persuasive and does 
not preclude a grant of service connection in this case.  


The Board further finds that the veteran's account of noise 
exposure without hearing protection during service is 
credible, as are his statements that his tinnitus began in 
service and his post-service occupation did not result in 
much noise exposure.  In light of the foregoing, the evidence 
is deemed to be at least in relative equipoise.  Thus, 
service connection for bilateral tinnitus is warranted.

Regarding the claim for service connection for corneal damage 
with painful scar of the right eye, the evidence shows that 
the veteran does not currently suffer from this condition.  
Service medical records show that during the January 1983 
examination, the veteran reported having paint remover 
splashed in the eye six years earlier.  The January 1983 
examiner, however, noted no sequelae from that incident.  The 
March 1995 separation examination did not show any corneal 
abnormality and the post-service medical evidence is entirely 
negative for any competent evidence of the clinical presence 
of corneal damage.  The only evidence of the existence of 
corneal damage with painful scar of the right eye is the 
veteran's own statements.  In the absence of any competent 
evidence of corneal damage with painful scar of the right 
eye, the Board must conclude the veteran does not currently 
suffer from this disability.  Brammer, 3 Vet. App. at 225.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no 
prejudice to the veteran in deciding the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the veteran currently suffers from corneal damage with 
painful scar of the right eye.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for tinnitus is granted.   

Service connection for corneal damage with painful scar of 
the right eye is denied.


REMAND

The record shows that the veteran had a long history of 
inservice complaints and treatment of bilateral knee pain and 
weakness and sinus infections.  At separation, the veteran 
indicated having swollen or painful joints, leg cramps, and 
sinusitis.  The examiner stated that the veteran had a 
chronic history of sinusitis secondary to ragweed in the fall 
and a ten-year history of bilateral knee pain, which was 
diagnosed to be early chondromalacia knee in March 1995.  

Post-service medical records are silent for any treatment of 
sinusitis.  In an August 2004 VA examination report, the 
examiner opined that a bilateral knee disability/degenerative 
joint disease were not as least as likely related to service 
as there was no record found that was indicative of the knee 
disability.  However, private treatment in February 2005 for 
his knees shows that the veteran was diagnosed as having 
bilateral degenerative joint disease.  

During the October 2008 hearing, the veteran testified to 
having continued problems with sinusitis and that he self-
treated this condition.  In addition, he stated that he 
continued to have knee trouble following service and due to 
financial hardship, was not able to seek treatment until 
2005.  In light of the evidence above, the veteran should be 
afforded a VA examination to obtain a medical opinion as to 
whether the veteran's sinusitis and bilateral knee disability 
are related to service.  Such an opinion is necessary for a 
determination on the merits of the claims.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Finally, the Board finds that an examination is also 
necessary to determine whether the veteran's post-service 
diagnosis of basal cell carcinoma is related to service, 
including inservice sun exposure.  The veteran received 
private treatment in October 2003 for his basal cell 
carcinoma of the nose, for which he underwent surgery.  In 
the August 2004 VA examination report, the examiner opined 
that basal cell resection was not as least as likely a result 
of being out in the sun.  The examiner did not support his 
rationale with evidence from the record or gave his 
reasoning.  In addition, in a January 2005 statement, the 
veteran's private physician, Dr. R.A.C., opined that the 
veteran's skin cancer was more likely than not related to 
service and noted that there was a casual relationship 
between sun exposure and the development of skin cancer.  
Again, the opinion was not supported with evidence from the 
record or the physician's reasoning.  Therefore, a medical 
opinion is necessary for a determination on the merits of 
this claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate VA 
examinations to determine the current nature 
and likely etiology of any bilateral knee 
disability, sinusitis, and basal cell 
carcinoma.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current bilateral knee disability, sinusitis, 
and basal cell carcinoma had their onset 
during active service or are related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


